Fish, P. J.
It is only tbe intentional pointing or aiming of a gun or pistol by one person at another which is made an offense by the Penal Code, § 343. Consequently an accusation which alleged merely that the accused pointed a pistol at another designated person, etc., without charging that it waa *142intentionally so pointed, was fatally defective, and, after conviction and sentence, it was erroneous to overrule a motion in arrest of judgment, based upon such .defect in the accusation.
Submitted October 17, —
Decided November 10, 1904.
Accusation of pointing weapon at another. Before Judge Overstreet. City court of Sylvania. July 13, 1904.
H. S. White, for plaintiff in error.
H. A. Boykin, solicitor, contra.

Judgment reversed.


All the Justices concur.